 IOWA LAMB CORP.Iowa LambCorporationandUnited Food & Com-mercialWorkersInternationalUnion,AFL-CIO, CLC, Local 440, Petitioner. Case 18-RC-1364722 April 1985DECISION AND DIRECTIONBY CHAIRMANDOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered determinative challenges and objections to anelection held 5 October 1984 and the hearing offi-cer's report recommending their disposition. Theelectionwas conducted pursuant to a StipulatedElection Agreement.The tally ofballots shows 32for and 32 against the Petitioner,with 6 challengedballots.The Board has considered the record in light ofthe exceptions and briefs and has adopted the hear-ing officer's findings and recommendations' onlyto the extent consistent with this decision.The hearing officer recommended that six chal-lenged ballots be counted and (if the Union lost)the election be set aside because on the day beforethe election the Employer told employees it hadbeen seeking improved insurance coverage forthem.The hearing officer stated that the absence ofiAbsent exceptions,we adopt pro forma the hearing officer's recom-mendations to overrule the Petitioner's challenges to six ballots and thePetitioner's Objections 1-4185a specific objection did not foreclose consideringthe conduct as objectionable.The Petitioner did not allege that the statementwas objectionable, the Regional Director did notidentify it as an issue in his order directing hearing,and at the hearing the hearing officer did notinform the parties he would consider it in hisreport. Further, based on our review of the record,we find that the issue was not fully litigated. Wetherefore conclude that the hearing officer erred inconsidering an issue that was not fully litigated andwas wholly unrelated to the issues set for hearing.2Accordingly, we direct that the six challenged bal-lots be opened and counted and a revised tally ofballots and appropriate certification be issued.DIRECTIONIt is directed that the Regional Director forRegion 18 shall, within 10 days from the date ofthis decision, open and count the ballots of StevenBush,BruceColeman,RogerMillage,WayneRadtke, Judith Brady, and Sandra Pollema, andprepare and cause to be served on the parties a re-vised tally of ballots and an appropriate certifica-tion.EWe find it unnecessary to pass on whether the statement constitutedobjectionable conductMember Hunter does not consider the Employer's statement to em-ployees that it had been seeking improved insurance coverage for them"wholly unrelated" to other conduct alleged in the objections However,he agrees, for the other reasons set forth above, that in the particular cir-cumstances here the hearing officer improperly relied on the Employer'sstatement in recommendingthat the electionbe set aside275 NLRB No. 35